Citation Nr: 1138636	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  05-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for status post ventral hernoirrhaphy with residual scar.

2.  Entitlement to an effective date earlier than January 7, 2004 for the grant of service connection for status post ventral hernoirrhaphy with residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983.  

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for status post ventral hernoirrhaphy with residual scar and assigned an initial noncompensable disability rating, effective January 7, 2004.  Jurisdiction over the Veteran's claim has remained with the RO in New York, New York.

In June 2007, the Board remanded this matter for further development.

In January 2008, the Board denied the claim for an initial compensable rating for status post ventral hernoirrhaphy with residual scar.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a March 2010 memorandum decision, the Court vacated the Board's decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In February 2011, the Board remanded the higher initial rating issue for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the June 2004 rating decision, the RO granted service connection for status post ventral hernoirrhaphy with residual scar and assigned an initial noncompensable disability rating, effective January 7, 2004.  The Veteran did not mention the effective date for the grant of service connection in his July 2004 notice of disagreement; he did provide a general statement that the notice of disagreement pertained to, among other things, the "residuals of [his] scar."  

In its March 2010 decision, the Court found that it was error for the Board not to have addressed the earlier effective date issue.  It was noted that VA's General Counsel had conceded this point.  While not explicitly stated in the Court decision, it is implicit in the decision (and an explicit argument in the appellant's brief to the Court) that the Veteran's July 2004 statement constituted a notice of disagreement with the effective date assigned in the June 2004 rating decision.

His representative submitted a statement in January 2011 in which it argued that entitlement to an earlier effective date needed to be addressed.  

A statement of the case has not been issued as it relates to the issue of entitlement to an earlier effective date for the grant of service connection for status post ventral hernoirrhaphy with residual scar.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board regrets that this matter was not addressed in its previous remand.

The issue of entitlement to an initial compensable rating for status post ventral hernoirrhaphy with residual scar is inextricably intertwined with the issue of entitlement to an earlier effective date for the grant of service connection for that disability.  The Board must, therefore, defer adjudication of the higher initial rating issue.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should issue a statement of the case as to the issue of entitlement to an effective date earlier than January 7, 2004 for the grant of service connection for status post ventral hernoirrhaphy with residual scar.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  If any benefit for which a sufficient substantive appeal has been received remains denied, the case should be returned to the Board, if otherwise in order.  If appropriate, a supplemental statement of the case should be issued.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

